                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS

 BARBARA PIPER, as Executrix of the Estate
 of MICHAEL PIPER, Deceased,

                        Plaintiff,
                                                     Case No. 3:21-CV-0021-NJR
 v.

 BAYER CROPSCIENCE LP, et al.,

                        Defendants.



PLAINTIFFS’ REPLY IN SUPPORT OF MOTION TO CONSOLIDATE AND APPOINT
         AN EXECUTIVE COMMITTEE AS INTERIM LEAD COUNSEL
       Plaintiffs Barbara Piper, as Executrix of the Estate of Michael Piper, Charles Lex, and John

Swanson submit this reply in support of their Motion to Consolidate and Appoint an Executive

Committee as Interim Lead Counsel (“Plaintiffs’ Motion”). There is no reason Plaintiffs’ Motion

for Transfer of Actions Pursuant to 28 U.S.C. §1407 (“MDL Motion”) or the Bayer Defendants’

Motion to Transfer pursuant to 28 U.S.C. § 1404(a) (“Bayer’s Transfer Motion”) should delay

these proceedings. JPML Rule of Procedure 2.5(d) plainly declares that a transfer motion does not

“affect or suspend orders and pretrial proceedings in any pending federal district court action.”

Pretrial activities like consolidation, scheduling, coordinating discovery and appointing leadership

are all steps that will occur regardless of forum. Such work could and likely would be adopted by

any federal court. Halting consideration of Plaintiffs’ Motion only delays the inevitable, which

only prejudices Plaintiffs.

       Moreover, it is not premature to appoint interim lead counsel. There are now several

overlapping class actions, competing leadership motions and substantive disputes requiring a

coordinated response. Selecting leadership will ensure class members are efficiently and


                                                 1
effectively represented by attorneys with class action experience and antitrust expertise. Plaintiffs’

proposed executive committee satisfies those requirements. Coordination of those efforts,

however, cannot wait for resolution of the MDL Motion or Bayer’s Transfer Motion, which could

take months. For these and previously stated reasons, Plaintiffs’ Motion should be granted.

                                ARGUMENT AND AUTHORITY

I.      EXCEPTIONAL CIRCUMSTANCES JUSTIFY THIS REPLY.

        Local Rule 7.1(g) requires exceptional circumstances to justify a reply. L.R. 7.1(g) (2021).

Here, several significant events bearing on Plaintiffs’ Motion occurred after it was filed: (1)

Plaintiffs in five related actions filed a Consolidated Complaint (Piper, Dkt. 58); (2) Plaintiffs filed

an MDL Motion requesting consolidation before this Court (MDL 2993, Dkt. 1); (3) Plaintiff

Darren Duncan responded to Plaintiffs’ Motion supporting consolidation and asking that attorney

Derek K. Brandt be appointed to the executive committee (Duncan, Dkt. 33); and (4) the Barrett

Law Group (“BLG”), plaintiffs’ counsel in the tag-along case Vienna Eqho Farms v. Bayer

CropScience LP, 3:21-CV-00204-NJR (“Vienna Eqho”), moved to be appointed interim lead

counsel (Vienna Eqho, Dkt. 24). Because these filings occurred after Plaintiffs’ Motion, were

addressed in Defendants’ Joint Response and bear upon whether consolidation and leadership are

ripe for resolution now, Plaintiffs should be permitted to address them here.

II.     THERE IS NO REASON TO DELAY RULING ON PLAINTIFFS’ MOTION.

        Defendants’ argument that the pending MDL Motion requires the Court to refrain from

ruling on Plaintiffs’ Motion should be rejected. JPML Rule 2.5(d) expressly states that a pending

transfer motion “does not affect or suspend orders and pretrial proceedings in any pending federal

district court action and does not limit the pretrial jurisdiction of that court,” JPML R. of P. 2.5(d)

(2021), and courts routinely decline such requests.



                                                   2
        In re Pradaxa Products Liability Litigation, 2012 WL 2357425, at *1 (S.D. Ill. June 10,

2012), is directly on point. There, as here, cases were pending in multiple federal jurisdictions (27

lawsuits in 13 different courts). Id. There, as here, plaintiffs moved to establish an MDL in the

Southern District of Illinois. Id. There, as here, defendants argued the court should not proceed

until the MDL motion was resolved. Id. And there—as it should be here—the court declined to

halt the case. Id. at *2. The court explained that “a district judge should not automatically stay

discovery, postpone rulings on pending motions, or generally suspend further rulings upon a

party’s motion to the Judicial Panel for transfer and consolidation,” especially when

        [s]taying these actions will not alter [defendant’s] burden with respect to discovery.
        Instead, a stay would simply delay discovery’s commencement. [Defendant],
        whether it is on the timeline set by the undersigned or by another judge, will still
        have to turn over the same documents and make available the same witnesses for
        deposition [so] even if these cases are ultimately consolidated with another federal
        district court, any prejudice would be minimal.

Id. 1

        The same logic applies to Bayer’s Transfer Motion. 2 In George v. Kraft Foods Global,

Inc., the court considered whether to stay a class action until defendants’ §1404 transfer motion

was resolved. 2006 WL 3842169, at *1 (S.D. Ill. December 22, 2006). Noting defendants

“offer[ed] no legitimate reason for these proceedings to come to a complete halt,” the court

explained that “discovery conducted while Defendants’ transfer motion is sub judice will be

useful…regardless of the forum in which the case ultimately proceeds. Similarly, there is no reason

why motions filed in this Court during the pendency of Defendants’ transfer motion should not be

fully briefed…even if those motions ultimately are decided in another court.” Id. Defendants’ stay



1
  See also Wells v. Toyota Motor Sales, 2010 WL 1856012 (S.D. Ill. May 7, 2010); Collier v. Smithkline Beecham
Corp., 2010 WL 2990014 (S.D. Ill. July 27, 2010); Blackmore v. Smitty’s Supply, Inc., 451 F.Supp.3d 1003 (N.D.
Iowa 2020).
2
  Plaintiffs intend to oppose Bayer’s Transfer Motion and will do so on or before March 17, 2021. See L.R. 7.1(g).

                                                         3
was denied. Id.

        Here, consolidation would facilitate coordinated scheduling, pleading and discovery plans

easily transferable to any district court, and obviously useful if an MDL is established here.

Appointing class leadership would streamline those negotiations and increase efficiency. All of

these activities will eventually occur regardless of how the MDL Motion or Bayer’s Transfer

Motion are resolved, so none of them prejudice Defendants. Perhaps this is why Defendants’ Joint

Response only vaguely asserts that Plaintiffs’ Motion is “premature and inappropriate” without

providing specific examples of prejudice. (Piper, Dkt. 67 at 1).

        Plaintiffs, however, would be prejudiced if the Court halted proceedings. Responses to the

MDL Motion are due on March 18, 2021, with replies due on March 25, 2021. (MDL 2993, Dkt.

4). No hearing date is set. Whatever the ruling on the MDL and/or Transfer Motions, these cases

will proceed. Plaintiffs should not be forced to wait months before commencing pretrial activities

that will be useful in any forum.

III.    THE COURT SHOULD SELECT INTERIM CLASS COUNSEL.

        “When presented with competing requests for appointment, the court must appoint the

applicant best able to represent the interests of the class.” In re Navistar MaxxForce Engines

Marketing, Sales Practices & Prods. Liability Litigation, 2015 WL 1216318 at *1 (N.D. Ill. March

5, 2015). “Instances in which interim class counsel is appointed are those in which overlapping,

duplicative, or competing class suits are pending before a court, so that appointment of interim

counsel is necessary to protect the interests of class members.” Moehrl v. Nat’l Ass’n of Realtors,

2020 WL 5260511, at *1 (N.D. Ill. May 30, 2020). Interim counsel should be selected when

multiple plaintiffs’ firms are involved and clarifying the leadership structure is desirable. Id. at *2.




                                                   4
         There are now seven crop input class actions pending before this Court, (Piper, Dkt. 67 at

p. 2), and three outstanding motions relating to interim class leadership: (1) Plaintiff’s Motion

requesting an executive committee (Piper, Dkt. 53); (2) Plaintiff Duncan’s request that attorney

Derek Brandt be added to the committee (Duncan, Dkt. 33); and (3) a motion by Vienna Eqho’s

counsel to appoint BLG interim lead counsel (Vienna Eqho, Dkt. 24). 3 Plaintiffs in every lawsuit

except Vienna Eqho support the proposed executive committee, with Duncan requesting the

addition of Mr. Brandt. Additionally, Bayer’s Transfer Motion is likely the first of many pretrial

motions raising legal and factual questions that Plaintiffs should answer with a single voice.

Appointing lead counsel now would ensure the classes’ strategic interests are being protected by

experienced counsel as the scope of these cases grow. It would also allow the leadership to

streamline the proceedings and negotiate pleading and discovery issues on the classes’ behalf.

         Nothing in the MDL Motion or Bayer’s Transfer Motion requires delay. If an MDL is

established, the Court may revisit the leadership structure. If Bayer’s Motion is granted, the Eastern

District of Missouri could simply adopt the existing leadership team. Whatever the outcome,

Plaintiffs deserve coordinated, experienced and expert representation now, not months from now,

after the MDL Motion and Bayer’s Transfer Motion are resolved.

                                                CONCLUSION

         For these reasons, as well as the reasons stated in Plaintiffs’ Motion, the Court should order

consolidation of the Related Actions (including any tag along actions pending in this District) and

appoint the proposed executive committee as interim lead class counsel.




3
  For the reasons presented in Plaintiff’s Motion, the proposed executive committee would best represent the interests
of the class. In re Navistar, 2015 WL 1216318 at *1. Additionally, Plaintiffs will file their opposition to BLG’s
leadership motion on or before March 17, 2021. See L.R. 7.1(g).

                                                          5
DATED: March 10, 2021       /s/ Jamie L. Boyer
                            Stephen M. Tillery (Ill. Bar No. 2834995)
                            Jamie Boyer (Ill. Bar No. 6281611)
                            Carol O’Keefe (Ill. Bar No. 6335218)
                            KOREIN TILLERY, LLC
                            505 North 7th Street, Suite 3600
                            St. Louis, MO 63101
                            Telephone: 314-241-4844
                            Facsimile: 314-241-3525
                            stillery@koreintillery.com
                            jboyer@koreintillery.com
                            cokeefe@koreintillery.com

                            George A. Zelcs (Ill. Bar No. 3123738)
                            John Libra (Ill. Bar No. 6286721)
                            Randall P. Ewing, Jr. (Ill. Bar No. 6294238)
                            Jonathon D. Byrer (Ill. Bar No. 6292491)
                            Ryan Z. Cortazar (Ill. Bar No. 6323766)
                            KOREIN TILLERY, LLC
                            205 North Michigan Avenue, Suite 1950
                            Chicago, IL 60601
                            Telephone: 312-641-9750
                            Facsimile: 312-641-9751
                            gzelcs@koreintillery.com
                            jlibra@koreintillery.com
                            rewing@koreintillery.com
                            jbyrer@koreintillery.com

                            /s/ Vincent Briganti (with consent)
                            Vincent Briganti (pro hac vice forthcoming)
                            Christian Levis (pro hac vice forthcoming)
                            Roland R. St. Louis, III (pro hac vice forthcoming)
                            LOWEY DANNENBERG P.C.
                            44 South Broadway
                            White Plains, NY 10601
                            Tel.: (914) 997-0500
                            Fax: (914) 997-0035
                            vbriganti@lowey.com
                            clevis@lowey.com
                            rstlouis@lowey.com


                        6
                                                     /s/ W. Joseph Bruckner (with consent)
                                                     W. Joseph Bruckner (MN No. 0147758)
                                                     Robert K. Shelquist (MN No. 21310x)
                                                     Brian D. Clark (MN No. 0390069)
                                                     Rebecca A. Peterson (MN No. 0392663)
                                                     Stephanie A. Chen (MN No. 0400032)
                                                     100 Washington Ave. South, Suite 2200
                                                     Minneapolis, MN 55401
                                                     Telephone: (612) 339-6900
                                                     Facsimile: (612) 339-0981
                                                     wjbruckner@locklaw.com
                                                     rkshelquist@locklaw.com
                                                     bdclark@locklaw.com
                                                     rapeterson@locklaw.com
                                                     sachen@locklaw.com

                                                     Linda P. Nussbaum (with consent)
                                                     Linda P. Nussbaum (pro hac vice forthcoming)
                                                     Bart D. Cohen (pro hac vice forthcoming)
                                                     Christopher B. Sanchez (Ill. Bar No. 6272989)
                                                     Louis Kessler (Ill. Bar No. 6277776)
                                                     NUSSBAUM LAW GROUP, P.C.
                                                     1211 Avenue of the Americas, 40th Floor
                                                     New York, NY 10036
                                                     (917) 438-9102
                                                     lnussbaum@nussbaumpc.com
                                                     bcohen@nussbaumpc.com
                                                     csanchez@nussbaumpc.com
                                                     lkessler@nussbaumpc.com



                                          ECF ATTESTATION

          I, Jamie L. Boyer, am the ECF User whose ID and Password are being used to file the

foregoing document. I hereby attest that all of the above signatories have concurred in this

filing.


DATED: March 10, 2021                                                        /s/ Jamie L. Boyer




                                                 7
